--------------------------------------------------------------------------------

[mmlogo.jpg]

 EXHIBIT 10.21 MobileMail Re-seller Agreement Cover Sheet


Parties to the agreement Partner:    NNT Telecom MobileMail Limited

Address:   
NNT Telecom
6 Volkhonka St, bld 1
119019 Moscow
Russia Suite 5.18, MLS Business Centre,
130 Shaftesbury Avenue,
London, W1D 5EU
UK      



1. Products under the Agreement (hereinafter the “Product List”)
MAILSMS
EASYSMS
CORPORATESMS ADMINISTRATIVE INTERFACE


2. Price List See Appendices below


3. Contact Information   Reseller MobileMail Elena Malyavskaya
(e.e.malyavskaya@msolutions.ru ) Gary Flint ( gary.flint@mailsms.co.uk )    


4. Territory Russia


5. Initial Order n/a


6. Sales Targets To be reviewed & confirmed in writing after 3 months


7. Partner's Support Obligations Full installation support to affiliated
re-sellers / direct users in territories detailed in section 4
Application customisation support to re-sellers in territories detailed in
section 4
On-going application support in territories detailed in section 4


8. Marks (reference to the Clause 11 of the Standard Terms and Conditions) n/a

MobileMail Reseller Agreement

--------------------------------------------------------------------------------

[mmlogo.jpg]

9. Appendices License Fees:

                            •      All calculations for corporate account fees
are to be based on a share of total revenue.
                            •      All calculations for SMS Mark-up payments are
based on share of profit per SMS.
                            •      All prices will be in Russian Ruble (RUB)

Corporate Account Fees:

                            •      Monthly license fee applied to all corporate
clients
                            •      Prices to be agreed by both parties, in
writing, prior to distribution to client.
                            •      Each user receives 100 SMS free per month

% of Corporate Account Fees retained by each party:

                            •      NTT Telecom 50%
                            •       MobileMail 50%
                            •       Any changes to the license fee model must be
subject to approval by both parties.

SMS Revenue Share:

                            •      In line with NNT’s preferred SMS gateway
pricing structure.
                            •      Prices to be agreed by both parties, in
writing, prior to distribution to client.

% of SMS revenue mark-up retained by each party:

                            •      NTT Telecom 50%
                            •      MobileMail 50%


10. Other Terms and Agreements: n/a

This Agreement (the “Agreement”) sets forth the terms and conditions on which
the Re-seller listed above (the “Re-seller”, hereinafter MobileMail and Partner
collectively the “Parties” and individually the “Party”) has agreed to act as an
agent for MobileMail’s software products.

The Agreement consists of this cover sheet and MobileMail’s Standard Terms and
Conditions for Reseller Agreements, which are attached hereto, as well as any
appendices executed by the parties and attached hereto, all of which
incorporated herein and an integral part hereof. This Agreement shall become
binding and effective upon execution by both parties. The term of this Agreement
shall commence on the latest date written below under the parties’ names
(“Effective Date”). This Agreement may be executed in one or more facsimile or
original counterparts.

NNT Telecom   MobileMail Limited             /s/ Nicola Savoretti     /s/ Gary
Flint By:     By:             Name: Nicola Savoretti   Name: Gary Flint Title:
President   Title: Director Date: 19/09/2006   Date: 19/09/2006

MobileMail Reseller Agreement

--------------------------------------------------------------------------------

[mmlogo.jpg]

MobileMail Reseller Agreement Standard Terms and Conditions

          These Standard Terms and Conditions (together with the Cover Sheet, as
well as any other schedules and exhibits incorporated by reference in the Cover
Sheet, collectively, the “Agreement”) govern the terms of the co-operation of
the Parties.

               1.      Definitions

“Cover Sheet” shall mean the Software Reseller Agreement Cover Sheet.

"End User" shall mean the entity, organisation or person that is the actual end
user of the Products.

"Terms & Conditions" or “T&C’s” shall mean the agreement under which MobileMail
grants to End User a license to use the software incorporated in the Product.

"Products" shall mean the products and product versions (including but not
limited to software packages and software licenses embodied in license
certificates) listed under Section 1 of the Cover Sheet, and any documentation
relating to the Products, including any translations thereof.

“Product List” shall mean the list of products under this Agreement specified in
the Cover Sheet or as subsequently amended in accordance with Clause 6 below.

"Price List" shall mean the MobileMail Reseller Price List applicable to the
Territory specified in the Cover Sheet or as subsequently amended in accordance
with Clause 6 below.

“Sales Target” shall mean the annual sales targets specified in Section 6 of the
Cover Sheet or separately agreed by the Parties.

“Distributor” shall mean the entity or organizations which purchase the Products
from MobileMail and will establish and manage a network of Resellers for the
purposes of distribution of the Products.

"Term" shall mean the term of this Agreement as specified in Clause 16 below.

"Territory" shall mean the geographic area designated as such under Section 4 of
the Cover Sheet.

"Marks" shall mean the trade name, product names, symbols and trademarks of
MobileMail used in connection with the Products.

               2.      Appointment

Subject to the limitations and restrictions provided in this Clause and to the
other terms and conditions of this Agreement, MobileMail appoints the Reseller
and the Reseller accepts such appointment as MobileMail's non-exclusive reseller
to resell the Products listed in the Product List to End Users in the Territory.

Nothing in this Agreement shall be construed in any manner as limiting
MobileMail's marketing or distribution activities within or outside the
Territory or MobileMail's appointment of other distributors, resellers,
licensees or agents in or outside the Territory, or MobileMail's distribution of
the Products to companies located outside the Territory for use within the
Territory.

The Reseller shall distribute the Products only under the T&C’s supplied with
the Products. The Reseller shall promptly, in its own expense, review the
agreement and advise MobileMail as to what revisions, if any, should be made to
the T&C’s in the Territory to ensure that the agreements comply with
requirements of local law in the Territory, and that MobileMail has sufficient
protection concerning proprietary rights, warranty disclaimers and limitations
of liability under such local law.

Unless otherwise approved in writing by MobileMail, the Reseller shall market
the Products within the Territory specified in Section 4 of the Cover Sheet only
and therefore agrees not to seek End Users, or establish a branch or maintain a
depot with respect to the Products, outside the Territory.

               3.      Duties and Obligations of the Reseller

Upon execution of this Agreement, the Reseller shall purchase from MobileMail,
at a minimum, the Products specified in Section 5 of the Cover Sheet.

The Reseller shall make its best efforts to achieve the annual Sales Targets set
out in the Section 6 of the Cover Sheet or separately agreed by the Parties. Any
failure to meet such annual Sales Targets may be deemed a material breach of
this Agreement.

The Reseller will make its best efforts to successfully market, resell and
support the Products on a continuing basis in the Territory. The Reseller will
provide its End Users with Product information and assistance.

The Reseller shall comply with good business practices relevant to this
Agreement or the subject matter hereof.

The Reseller shall forthwith notify MobileMail if the Reseller becomes aware of
any problems related to the performance, packaging, marketing, or promotion of
the Products and will also forward to MobileMail any and all modifications,
design changes or improvements of the Products suggested by any customer,
employee or agent.

               4.      License for the MobileMail Software and Technology

Subject to the limitations and restrictions provided in this Clause and to the
other terms and conditions of this Agreement, MobileMail hereby grants to the
Reseller a non-transferable and non-exclusive license in the Territory, only in
marketing and demonstration of Products and MobileMail’s technology, to use
internally 1 copy of the MobileMail Software product under the Terms and
Conditions. (T&C’s)

MobileMail Reseller Agreement

--------------------------------------------------------------------------------

[mmlogo.jpg]

When using the software, the Reseller shall be bound by the T&C’s applicable to
the MobileMail product.

Except for the license rights granted under this section, no other license right
for MobileMail’s software products or technology is either implicitly or
explicitly granted. MobileMail shall have a right to withdraw this license by
delivery of a written notice thereof at any time.

               5.      Orders

Invoices will be raised against all signed purchase orders, which in turn will
be accepted as confirmation of an order by the end-user / re-seller.

The terms and conditions of this Agreement shall supersede any different,
conflicting or additional terms on purchase orders from the Reseller and the
terms on such purchase order shall be of no force or effect even if signed by
both parties.

               6.      Changes to the Price List and Product List

MobileMail will charge the Reseller for the Products according to its Price List
in effect at the time of the order. The Reseller will pay for the Products
according to the terms specified in Clause 7.

The Price List and the Product List will be amended at any time in MobileMail's
sole discretion including but not limited to the addition or discontinuance of
Products or revision of prices for Products.

MobileMail may increase the prices for all or any of the Products at any time
upon giving the Reseller notice at least thirty (30) days prior to the effective
date of such increase. If MobileMail increases its price for any Product, the
increase will not apply to any order received by MobileMail prior to the
effective date of such notice.

MobileMail shall inform the Reseller of discontinuation of a Product (including
a discontinuation of a Product due to a new version or a superseding Product) at
least thirty (30) days prior to the effective date of such change of the Product
List.

               7.      Payments

If the Reseller satisfies MobileMail’s credit requirements the payment terms for
invoices under this Agreement shall be 30 days net. All payments hereunder shall
be in GBP, if not specifically stated otherwise. The interest on overdue
payments shall be 15 %. MobileMail reserves the right in its reasonable
commercial judgment to place the Reseller on credit hold, in which event
MobileMail will promptly inform the Reseller, and the payment terms shall be
cash in advance of shipment.

All payments to MobileMail in line with the profit sharing agreement (see
schedule 9) shall be paid directly to the MobileMail bank account on the last
day of the month.

The Reseller will pay any and all license fees, taxes, including any applicable
sales taxes and value-added taxes or charges levied or imposed on the Products
ordered.

               8.      Maintenance and Support

The Reseller shall provide support services for the Products to End-Users that
have purchased the Product from the Reseller (the "Reseller’s Support"). The
minimum requirements for the Reseller’s Support are specified by MobileMail in
Section 7 of the Cover Sheet.

MobileMail shall provide reasonable assistance and product support to the
Reseller. It is expressly agreed that MobileMail shall not be under any
obligation to provide support to the Resellers or End Users.

               9.      Bookkeeping and Reporting

The Reseller (i) shall maintain up-to-date and detailed accounts and records on
the accrual of revenue and sales related to the Products, and (ii) within five
business days following the end of each month, make itemized reports on the
accrual of revenue and sales and on the Product Inventory of the Reseller at the
end of each month.

The Reseller will permit MobileMail or a representative to examine and audit the
Reseller's books and records during normal business hours for purposes of
verification of the reported accrual of revenue, sales and inventory. If such an
audit uncovers a deficiency in reporting, the Reseller shall immediately
compensate such deficiency and bear the audit expenses and MobileMail shall be
entitled to immediately terminate the Agreement upon written notice to the
Reseller. Any and all statements or records or notes taken in relation to such
examination shall be held in confidence as confidential information of the
Reseller.

               10.     Marketing

MobileMail shall use its reasonable commercial endeavours to support the
Reseller’s marketing efforts by taking part in the marketing campaigns,
providing marketing and promotional material and providing training for the
Reseller’s staff as agreed in more detail in this Clause.

The Parties may agree on joint marketing campaigns and efforts. Unless otherwise
agreed, each Party shall bear its own expenses related to such campaigns or
efforts. MobileMail may provide to the Reseller without an extra charge, from
time to time, up-to-date marketing and promotional material related to the
Products.

In the course of providing or marketing the Products: (i) the Reseller shall not
make any representations, warranties or guarantees concerning the Products that
are inconsistent with the technical specifications provided by MobileMail; (ii)
Neither party shall not knowingly engage in deceptive, misleading, illegal or
unethical practices of any kind or otherwise engage in practices that may be
detrimental to the other party or to the reputation and goodwill of the other
Party.

Each Party agrees that the other Party may use the company name of the other
Party in its public relations material and any other marketing material for the
purpose of informing its business partners and/or the public of the existence
and the nature of the business relationship pursuant to this Agreement between
the Parties (hereinafter “Reference Use”). Reference Use shall correspond to the
reasonable written instructions given by the other Party from time to time. A
Party shall use the company name in a manner that shall not impair the goodwill
and reputation thereof.

MobileMail Reseller Agreement

--------------------------------------------------------------------------------

[mmlogo.jpg]

The Reseller will obtain MobileMail's approval prior to releasing or publishing
any press release relating to the Products.

The Reseller shall not remove, cover or alter any Marks (as defined in Clause
11) or copyright notices which MobileMail may place on or affix to the Products
or any marketing material.

               11.      Trademarks

The Reseller acknowledges that MobileMail is the owner of the Marks and all
goodwill attaching thereto and has the exclusive right to use and license the
use of the Marks throughout the world. The Reseller covenants that it shall not
at any time during the term hereof or thereafter, assert the invalidity or
contest MobileMail's ownership of the Marks, any application, therefore or
registration thereof.

MobileMail hereby grants to the Reseller a non-exclusive, non-transferable,
royalty-free license to use the Marks specified in the Cover Sheet in good faith
and in accordance with good trade practises in the Territory solely in relation
to the marketing of the Products. No other license is given nor intended for any
of the Marks, and the Reseller shall not use the Marks for any other purpose.

The Reseller shall use the Marks strictly in accordance with the terms hereof
and in a manner that shall protect and preserve all rights of MobileMail
therein. The Reseller shall not take any action which might invalidate the Marks
or impair any rights of MobileMail or create any rights adverse to those of
MobileMail therein or attempt to register the Marks anywhere in the world.

The Reseller acknowledges that MobileMail has not made any representation or
warranty that the Marks are registered or registrable. Failure to obtain or
maintain registration of any of the Marks anywhere in the world shall not be a
breach of the terms hereof by MobileMail.

Throughout the term of this Agreement and thereafter the Reseller shall not
adopt or use anywhere in the world any trademark, service mark, trade name, logo
or commercial symbol which includes a component of any of the Marks or is
confusingly similar to any of the Marks.

All advertising and promotional materials bearing any of the Marks shall include
a notice to the effect that the Marks belong exclusively to MobileMail as well
as such other statements as MobileMail shall reasonably require from time to
time, in its sole discretion. The Reseller shall promptly make available to
MobileMail at its request one copy of any advertising material created or
disseminated by the Reseller which mentions or uses any of the Marks and shall,
when reasonably possible, revise the same at the request of MobileMail.

The Reseller acknowledges and agrees that all goodwill associated with the Marks
shall endure directly and exclusively to the benefit of and belong to
MobileMail.

               12.      Limitation of Liabilitv

EXCEPT AS OTHERWISE PROVIDED HEREIN AND EXCEPT FOR (I) LIABILITY IN NEGLIGENCE
CAUSING PERSONAL INJURY OR DEATH; (II) LIABILITY UNDER THE CONSUMER PROTECTION
STATUTES; (III) LIABILITY FOR FRAUDULENT STATEMENTS; (IV) ANY OTHER LIABILITY
WHICH CANNOT BY LAW BE EXCLUDED OR LIMITED (AS APPROPRIATE); AND (V) LIABILITY
ARISING OUT OF A PARTY’S INDEMNIFICATION OBLIGATIONS, INTENTIONAL MISCONDUCT,
GROSS NEGLIGENCE, OR BREACH OF CONFIDENTIALITY AND TO THE FULL EXTENT
PERMISSIBLE BY LAW, EACH PARTY’S LIABILITY FOR ALL CLAIMS ARISING OUT OF THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL BE LIMITED TO THE SUM
OF TEN THOUSAND EUROS (€10,000) PER EVENT OR SERIES OF EVENTS ARISING FROM A
COMMON CAUSE.

TO THE FULL EXTENT PERMISSIBLE BY LAW, IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER OR ANY THIRD PARTY FOR (I) LOSS OF DATA; (II) LOSS OF PROFITS;
(III) BUSINESS INTERRUPTION; (IV) LOSS OF SALE; (V) LOSS OF TURNOVER; (VI) LOSS
OF OR DAMAGE TO BUSINESS; (VII) WASTED MANAGEMENT OR OTHER STAFF TIME; (VIII)
LOSS OF CUSTOMER; (IX) LOSSES OR LIABILITIES UNDER OR IN RELATION TO ANY OTHER
CONTRACT; OR (X) SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT LOSS OR DAMAGE.
FOR THE PURPOSES OF THIS SECTION, THE TERM “LOSS” SHALL INCLUDE A PARTIAL LOSS
OR REDUCTION IN VALUE AS WELL AS A COMPLETE OR TOTAL LOSS.

Except for losses or damages arising out of intentional misconduct or gross
negligence, the above exclusions shall apply howsoever they may arise from or in
relation to this agreement and/or the software, howsoever caused and whether
arising in contract, tort (including but not limited to negligence) or
otherwise. The above exclusions will also apply even if such party in question
has been advised or is aware of the possibility of such damages arising and/or
such damages are reasonably foreseeable.

               13.      Proprietary Rights

MobileMail does not grant to the Reseller any rights to any intellectual
property, including without limitation copyright, patent, trademark, trade
secret or any other proprietary right, relating to the Products or to any other
materials furnished unless this Agreement specifically provides for such a
right.

The Reseller will have no right to receive any source code or source
documentation with respect to any Product. The Reseller shall not use the
Products except for demonstration purposes to promote the Products under this
Agreement.

The Reseller agrees not to (i) modify, alter, or create any derivative work of
the Products, including but not limited to inclusion of any other software; (ii)
make any copies of the Products or any portion thereof; (iii) reverse engineer,
disassemble, decompile or otherwise attempt to derive source code from the
Products save as permitted by the law; and (iv) modify the packaging or
documentation, including but not limited to removing or altering the
serialisation cards, or modify or add to any collateral material for the
Products without MobileMail’s express written approval.

The Reseller will promptly notify MobileMail in writing upon its discovery of
any unauthorised use or infringement of the Products or MobileMail's
intellectual property rights with respect thereto. MobileMail will have the sole
and exclusive right to bring an infringement action or proceeding against a
third party, and, in the event that MobileMail brings such an action or
proceeding, the Reseller will co-operate and provide full information and
assistance to MobileMail and its counsel in connection

MobileMail Reseller Agreement

--------------------------------------------------------------------------------

[mmlogo.jpg]

with any such action or proceeding. Failure by the Reseller to promptly notify
MobileMail and so co-operate shall be considered a breach of a material term of
this Agreement.

               14.      Websites and Domain Names

MobileMail hereby grants to the Reseller a non-exclusive, non-transferable,
royalty-free license to use the name Mobilemail for the purpose of registration
of a Domain Name and operation of a Website in the Territory solely in relation
to the marketing of the Products. No other license is given nor intended, and
the Reseller shall not use the Website or Domain Name for any other purpose.

The Reseller acknowledges that MobileMail is the owner of the Website and Domain
Name all upgrades, enchancements, modifications, new versions, derivations and
all goodwill attaching thereto and has the exclusive right to use and license
the use of the Website and Domain Name throughout the world. The Reseller
covenants that it shall not at any time during the term hereof or thereafter,
assert the invalidity or contest MobileMail's ownership of the Website and/or
Domain Name, any application, therefore or registration thereof.

The Reseller shall use the Website and/or Domain Name strictly in accordance
with the terms hereof and in a manner that shall protect and preserve all rights
of MobileMail therein. The Reseller shall not take any action which might
invalidate the Website and/or Domain Name or impair any rights of MobileMail or
create any rights adverse to those of MobileMail therein or attempt to register
the Domain Name anywhere else in the world.

The Reseller acknowledges and agrees that all goodwill associated with the
Website or Domain Name shall endure directly and exclusively to the benefit of
and belong to MobileMail.

The Reseller shall transfer, assign or otherwise deal with the Website and/or
Domain Name solely at the direction of Mobilemail and in its absolute discretion
and the Reseller shall give such assistance to Mobilemail as is required to
perfect and register any such transfer, assignment or dealing.

               15.      Indemnification

Indemnification by MobileMail. If a third party presents a claim against the
Reseller pertaining to the infringement of copyright caused by the use or
distribution of the Products in accordance with this Agreement (a "Claim"),
MobileMail shall be responsible at its own cost to pursue all the necessary
legal and other actions to defend the Reseller, and to pay, indemnify and hold
harmless the Reseller from reasonable attorney's fees and out-of-pocket costs
incurred in defending such Claim as well as from resulting final judgments and
costs awarded against the Reseller, provided that (i) MobileMail is given prompt
notice of such a Claim in writing; (ii) the Reseller gives MobileMail sole
control of any and all investigation, negotiation, settlement and legal
procedures arising from such a Claim; and (iii) the Reseller provides
MobileMail, at MobileMail' expense, with all assistance, information and
authority reasonably required for the defence and settlement of the Claim.

MobileMail shall have no obligation pursuant to this section if (i) the
infringement is caused by the use of non-MobileMail products or data, or (ii)
the MobileMail Software has been modified without MobileMail's consent provided
that the infringement would not have occurred but for such modification, or
(iii) the infringement is caused by use of the MobileMail Software for other
purposes than set forth in this Agreement. This exclusion applies to the extent
that the infringement would not have taken place but for such modification or
use of the MobileMail Software.

If the Reseller’s use of the MobileMail Software as set forth in this Agreement
is enjoined, or if in MobileMail's judgement is likely to be enjoined,
MobileMail agrees to make its best commercial efforts to, at its expense and
option (i) modify or replace the MobileMail Software to be non-infringing, (ii)
to obtain for the Reseller the right to continue using and the distribution of
the Products.

If the claim is based on a factor MobileMail is not liable for pursuant to this
Clause 15, subject to provisions equivalent to MobileMail's indemnity to the
Reseller hereunder, the Reseller shall indemnify MobileMail for any expenses and
costs arising in connection with such factor.

THE FOREGOING SETS FORTH MOBILEMAIL'S SOLE OBLIGATION, AND THE RESELLER’S SOLE
REMEDY, IN THE EVENT OF ANY INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS BY
THE PRODUCTS.

Indemnification by the Reseller. The Reseller agrees to indemnify and hold
MobileMail harmless from and against any and all claims, liabilities (including
but not limited to product liability), costs and damages (including reasonable
legal fees) which may be imposed upon, incurred by or assessed against
MobileMail, arising out of or resulting from, directly or indirectly, (i) the
use of the Products, by the Reseller or End Users or (ii) from the Reseller's
activities, or those of its employees, agents or representatives, including,
without limitation, providing unauthorised representations or warranties to its
End Users (or failing to effectively disclaim all warranties or limit liability
on behalf of MobileMail).

               16.      Compliance With Laws

The Reseller represents and warrants that neither this Agreement (or any term
hereof) nor the performance or exercise of rights under this Agreement is
restricted by, contrary to, in conflict with, ineffective under, requires
registration or approval or tax withholding under, or affects MobileMail's
proprietary rights (or the duration thereof) under, or will require any
compulsory licensing under, any law or regulation of any organisation, country,
group of countries or political or governmental entity located within or
including all or a portion of the Territory.

It shall be the complete and sole responsibility of the Reseller to comply with
all applicable laws and regulations governing this Agreement and relationship,
including, without limitation, all filings required to be submitted to the
trade, finance, banking or other governmental entities with jurisdiction over
this Agreement (or any similar or successor entity). In complying with such laws
and regulations, the Reseller shall take all steps necessary to protect the
confidentiality of the terms and conditions of this Agreement. The Reseller
further represents and warrants that it has made all notifications and filings
required to be made by the Reseller prior to the execution of this Agreement.

               17.      Term and Termination

This Agreement commences on the Effective Date and shall remain in force for an
initial term specified in the Cover Sheet.

MobileMail Reseller Agreement

--------------------------------------------------------------------------------

[mmlogo.jpg]

Unless otherwise agreed, the initial term shall be twelve months. Unless
terminated with a notice period of 30 days before the end of the initial term,
the agreement shall remain in force for consecutive terms of twelve months until
terminated with a notice period of 30 days to terminate at the end of such term.

This Agreement may be terminated by either Party after thirty (30) days' prior
written notice for the breach of a material term, unless such breach is remedied
within such 30 days' notice period. Notwithstanding the foregoing, MobileMail
may terminate this Agreement upon written notice if (i) the Reseller suffers or
permits the appointment of a receiver, administrator or liquidator for its
business or assets or becomes insolvent, or makes a general assignment for the
benefit of creditors or has a petition granted against it for its winding up (or
analogous event occurs in the jurisdiction in which it is incorporated) or (ii)
the Reseller ceases to carry on its business or otherwise terminates its
business operations or if its controlling ownership has changed by merger,
acquisition or sale of all or substantially all of its assets, business or
stock. MobileMail may also terminate this Agreement on 30 days prior notice if
there is a material change in the Reseller's executive management or financial
status.

Termination is not the sole remedy under this Agreement and whether or not
termination is effected, all other remedies will remain available.

               18.      Rights Upon Termination

Upon any termination or expiration of this Agreement for any reason, all
licenses granted to either party under this Agreement shall cease immediately.
The termination or expiration of this Agreement for any reason whatsoever shall
be without prejudice to any right or obligation of any party hereto in respect
of this Agreement, which has arisen prior to such termination or expiration.

For the sake of clarity, any termination of this Agreement shall not affect
licenses of End Users under the T&C’s granted prior to the termination.

Upon termination later than twelve (12) months from the Effective Date or at any
time upon termination due to a breach by the Reseller, MobileMail may, but is
not under obligation, to offer refund for the Products (amount of such refund
being under sole discretion of MobileMail) to the Reseller.

Notwithstanding the termination of the Agreement, provided that the Agreement
was not terminated due to a breach by the Reseller, the Reseller shall have a
right for three (3) months after the termination to sell the outstanding
inventory of the Products not refunded by MobileMail.

Upon termination of this Agreement, the Reseller will not be entitled to and
waives any rights to any compensation, damages, loss of profits or prospective
profits, payments in respect to goodwill that has been established, or
reimbursement for any expenses relating to training. In addition, MobileMail
shall not incur any liability whatsoever for any loss or expenses of any kind
suffered or incurred by the Reseller arising from or incidental to any
termination of this Agreement by MobileMail which complies with the terms of the
Agreement whether or not MobileMail is aware of any such loss or expenses. In
particular but without limitation, MobileMail shall not be liable to the
Reseller for any statutory or other compensation or damages arising as a result
of the termination of this Agreement under any legal jurisdiction, including
without limitation under the European Union Commercial Agents.

Clauses 12, 13, 15, 16, 18, 19 and 20 will survive any termination or expiration
of this Agreement.

               19.      Confidentiality

The Reseller will treat as confidential this Agreement, and all information
(commercial, technical or otherwise) relating in any manner to the business or
affairs of MobileMail as may be communicated to it in connection with this
Agreement (both prior and subsequent to its execution), including, but not
limited to, pricing, business forecasts, marketing and commercialisation plans
and all know-how, techniques, ideas, principles and concepts underlying the
Products or that which is apparent by use, testing or examination (the
“Confidential Information”). Except as authorised in writing by the MobileMail,
the Reseller will not disclose any Confidential Information to any person,
including the media, nor use the Confidential Information other than for the
purposes of this Agreement.

The Reseller shall take every reasonable precaution to protect and maintain the
confidentiality of the Confidential Information, which precautions shall be at
least equivalent in scope and effect to the measures taken by the Reseller to
protect its own most confidential proprietary information (but in no event will
less than due care be used).

The Reseller agrees to limit disclosure of Confidential Information to those of
its employees who require access in the performance of their duties and who have
executed a written non-disclosure agreement, the provisions of which are
sufficient to protect the confidentiality of the Confidential Information being
disclosed.

The provisions of this Clause shall not apply to any information which: (i) is
in the public domain, or which becomes generally known to the public, other than
by default of the Reseller; (ii) was in the lawful possession of the Reseller
prior to the disclosure, and was not obtained either directly or indirectly from
the Reseller; (iii) is, or had already been, verifiably independently generated
by the Reseller, without reference to MobileMail’s confidential information; or
(iv) is required to be disclosed by law or the valid order of a court of
competent jurisdiction or the request of any governmental or other regulatory
authority or agency (provided that the Reseller shall so notify MobileMail as
promptly as practicable and if possible prior to making any disclosure and shall
use its reasonable endeavours to seek confidential treatment of such
information).

In the event of any breach or threatened breach by the Reseller of this Clause,
MobileMail shall be entitled to apply for injunctive relief in any court of
competent jurisdiction, without prejudice to the other available remedies.

               20.      Final Provisions

Notices. All notices shall be given in writing and shall be effective when
either (i) served by personal delivery (ii) upon receipt of mail sent as
certified mail, return receipt requested; or (iii) upon receipt of facsimile
transmission if verified by a written or electronic record of the transmission,
provided that any such communication is addressed to the parties at their
respective addresses and/or facsimile numbers set forth in the Cover Sheet, or
to such other address or numbers as either party may later specify by written
notice or provide as part of the performance of this Agreement.

MobileMail Reseller Agreement

--------------------------------------------------------------------------------

[mmlogo.jpg]

Force majeure. Neither party shall be liable for damages for any delay or
failure of performance under this Agreement arising out of causes beyond their
reasonable control and without their fault or negligence, including, but not
limited to, Acts of God, acts of civil or military authority, fires, riots,
wars, lock-outs, strikes and other industrial disputes (whether or not relating
to a party's workforce) or embargoes, provided that the non-performing party
gives prompt notice of such force majeure conditions to the other party and
makes all reasonable efforts to perform.

No joint venture. Nothing in this agreement shall be construed as creating a
partnership, agency, joint venture or any legal entity among the Parties. The
Reseller shall have no authority to enter into agreements of any kind on behalf
of MobileMail and shall not have the power or authority to bind or obligate
MobileMail in any manner to any third party.

No assignment. Unless expressly otherwise provided to the contrary hereunder,
neither Party shall have the right to assign this Agreement, in whole or in
part, nor any interest, right or license granted hereunder, without the written
consent of the other Party.

Severability. Should any part, term or provision of this Agreement be declared
invalid, void or unenforceable, all remaining parts, terms and provisions hereof
shall remain in full force and effect and shall in no way be invalidated,
impaired or affected thereby.

No Waiver. The failure of either Party to enforce at any time any of the
provisions hereof shall not be a waiver of such provision, or any other
provision, or of the right of such Party thereafter to enforce any provision
hereof.

Changes. Changes to this Agreement may only be made in writing with the
signatures of a duly authorised representative of each party. Addenda and
amendments made after this Agreement has been signed alter its contents only to
the extent expressly agreed upon between parties. All other conditions shall
always remain unchanged.

Governing law. This Agreement shall be governed by the laws of England.

Entire Agreement. This Agreement constitutes the entire Agreement between the
Reseller and MobileMail concerning the subject matter hereof, supersedes all
prior communications or Agreement, written or oral, and is intended as a
complete and exclusive statement of the terms and conditions concerning this
subject matter.

Dispute Resolution. Except for actions to protect proprietary rights of the
MobileMail Software, actions brought by MobileMail for payment of an undisputed
monetary claim hereunder, any dispute, controversy or claim arising from or
relating to this Agreement or any breach, termination or invalidity thereof
shall be settled in accordance with the Rules of Arbitration of the Chartered
Institute of Arbitrators. The arbitration tribunal shall consist of one (1)
arbitrator who shall be appointed by the Chartered Institute of Arbitrators. The
award of the arbitration shall be final and binding on both Parties. English
language shall be used in the proceedings.

Appendices. The appendices referred to in the Cover Sheet and in this Agreement
are incorporated in this Agreement by reference. In case of a controversy
between the texts of the provisions of the Cover Sheet, General Terms and
Conditions of MobileMail and appendices, the text of the Cover Sheet and the
General Terms and Conditions shall prevail.

MobileMail Reseller Agreement

--------------------------------------------------------------------------------